     Case 1:16-cr-02044-SAB       ECF No. 133   filed 04/27/21   PageID.1813 Page 1 of 3


1    Jeremy B. Sporn
     Federal Defenders of Eastern Washington and Idaho
2    306 East Chestnut Avenue
     Yakima, Washington 98901
3
     (509) 248-8920
4
     Attorneys for the Defendant
5

6                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
7                         The Honorable Stanley A. Bastian
8
     United States of America,                       Case No. 1:16-cr-2044-SAB
9
                     Plaintiff,                      Declaration of Jeremy B. Sporn
10
         v.
11
     JASON W. CATHCART,
12
                     Defendant.
13

14
              Pursuant to 28 U.S.C. § 1746, I declare, under penalty of perjury, that the
15
     following is true and correct:
16
              1. I am counsel of record for Mr. Cathcart, who is pending sentencing on May
17
                 10, 2021.
18
              2. On November 4, 2020, I electronically filed a sentencing memorandum on
19

20               behalf of the defendant, which included Exhibit A.

21            3. Attached as Exhibit B is an additional letter from Mr. Cathcart himself for

22               the Court’s consideration in connection with sentencing.
23

24   Declaration of Jeremy B. Sporn

                                                 1
     Case 1:16-cr-02044-SAB    ECF No. 133   filed 04/27/21   PageID.1814 Page 2 of 3


1

2    Dated: April 27, 2021
3
                                             Respectfully Submitted,
4
                                             S/Jeremy B. Sporn
5                                            Jeremy B. Sporn, NY 4779310
                                             Attorneys for Jason W. Cathcart
6                                            Federal Defenders of
                                             Eastern Washington and Idaho
7                                            306 East Chestnut Avenue
                                             Yakima, Washington 98901
8
                                             (509) 248-8920
9                                            Email: Jeremy_Sporn@fd.org

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24   Declaration of Jeremy B. Sporn

                                               2
     Case 1:16-cr-02044-SAB     ECF No. 133    filed 04/27/21   PageID.1815 Page 3 of 3


1                              CERTIFICATE OF SERVICE
2         I hereby certify that on April 27, 2021, I electronically filed the foregoing with

3    the Clerk of the Court using the CM/ECF System, which will send notification of such
4
     filing to the following: Ian L. Garriques, Assistant United States Attorney.
5
                                              S/Jeremy B. Sporn
6                                             Jeremy B. Sporn, NY 4779310
                                              Attorneys for Jason W. Cathcart
7                                             Federal Defenders of
                                              Eastern Washington and Idaho
8                                             306 East Chestnut Avenue
                                              Yakima, Washington 98901
9
                                              (509) 248-8920
10                                            (509) 248-9118
                                              Email: Jeremy_Sporn@fd.org
11

12

13

14

15

16

17

18

19

20

21

22

23

24   Declaration of Jeremy B. Sporn

                                                 3
